DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I (claims 1-18) in the reply filed on 10 February 2022 is acknowledged. Furthermore, Applicant’s election of species III (figures 3A-3E and claims 1-11 and 17) in the reply filed on 2 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 17 states “insulating means”. The specification [paragraph 81] defines “insulating means” as “Insulating space 47 may preferably be evacuated to minimize heat transport between the inner and outer walls. Alternatively, insulating space 47 may be filled with an insulating material or may simply be filled with air. Therefore, “insulating means” will be treated as an evacuated space, insulating material, filled with air or equivalent structures.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “attachment means” in claim 1 since “attachment means” is defined in claim 11 as “a threaded connection”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the applicant states “the lobe has an inner diameter not less than an outer diameter of the neck”. Applicant is reminded that defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd (US 3,766,975).
Regarding claim 1, Todd teaches an assembly (figure 1 and 2) for holding a beverage cup comprising a peripheral bead (figure 1 and 2, cup 17 and bead 24: Although Todd does teach the beverage cup and peripheral bead, examiner notes that the applicant is not positively claiming the beverage cup [and peripheral bead] and therefore, any claim limitation directed towards the beverage cup/peripheral bead will be treated as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Todd is capable of performing the recited function), the assembly comprising: a cup holder (figure 1, reference 11) comprising a closed bottom (figure 2, reference 13), a generally cylindrical or frustoconical side wall (figures 1 and 2, reference 12), and an upper access opening (figure 1, reference 22) configured to receive the beverage cup (figure 2), wherein the side wall of the cup holder comprises an upward-facing flange (figures 1 and 2, reference 14a) configured to support the peripheral bead (figure 2); and a retaining ring (figures 1 and 2, reference 27) comprising a skirt (figure 2, near reference 32) and an inward facing lobe (figure 2, top of reference 27), the skirt and the side wall comprising attachment means (figure 1 and 2, reference 31 [cup holder threads on side wall] and 32 [retaining ring threads on skirt]) that engage at a location that spaces the lobe at a distance from the flange to accommodate the peripheral bead between the lobe and the flange (figure 2 at 24).
Regarding claim 2, Todd teaches all of the claim limitations of claim 1, as shown above. Furthermore, Todd teaches the upward-facing flange is configured to support the peripheral bead at a circular line of contact having a diameter (figure 1 and 2, along 14a), and wherein the lobe has an inner diameter not more than the diameter of the circular line of contact (figure 2: The lobe near 27 extends inward and has a smaller diameter than the diameter of the circular line of contact which is located along 14a).
Regarding claim 8, Todd teaches all of the claim limitations of claim 1, as shown above. Furthermore, Todd teaches the attachment means spaces the lobe at a sufficient distance from the flange to apply a downward force on the peripheral bead (figure 2 at 24: Furthermore, as stated above, any reference to the peripheral bead is intended use).
Regarding claim 9, Todd teaches all of the claim limitations of claim 8, as shown above. Furthermore, Todd teaches the beverage cup further capable of comprises a lid, wherein the lid can include a shoulder that is capable of resting on top of the peripheral bead, a neck, and an opening in the neck to provide a drinking port, wherein the attachment means spaces the lobe at a distance from the flange to further apply a downward force on the shoulder of the disposable lid (figure 2 at reference 24: as stated above, the beverage cup is intended use. The lid further defines the beverage cup [which is not positively claimed and therefore, the prior art only needs to be capable of performing the recited function. In this case, Todd is capable of holding a beverage cup with a lid including all of the parts shown above in order to have the attachment means spacing the lobe at a distance from the flange to further apply a downward force on the shoulder of the disposable lid).
Regarding claim 10, Todd teaches all of the claim limitations of claim 9, as shown above. Furthermore, Todd teaches the lobe has an inner diameter not less than an outer diameter of the neck (figure 1 and 2: the lobe at the top of 27 has an inner diameter. The inner diameter is capable of being not less than an outer diameter of the unclaimed neck).
Regarding claim 11, Todd teaches all of the claim limitations of claim 1, as shown above. Furthermore, Todd teaches the attachment means comprises a threaded connection (figure 1 and 2, reference 31 and 32).
Regarding claim 17, Todd teaches all of the claim limitations of claim 1, as shown above. Furthermore, Todd teaches the side wall comprises insulating means reducing heat flow to or from the beverage cup (column 2, lines 12-15: the side wall 12 of cup holder 11 is made of an insulating material which reduces heat flow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 3,766,975), as applied to claim 1 above, and further in view of Grissom (US 5,022,235).
Regarding claim 3, Todd teaches all of the claim limitations of claim 1, as shown above.
Todd does not teach the side wall and flange of the cup holder incorporate two or more gaps sized to allow a user to hold the beverage cup with two or more fingers while inserting the beverage cup into the cup holder. However, Grissom does teach the side wall and flange of the cup holder incorporate two or more gaps (figure 3, reference 16/19 and 22/23) sized to allow a user to hold the beverage cup with two or more fingers while inserting the beverage cup into the cup holder (column 4, lines 33-47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Todd to include two or more gaps, as disclosed by Grissom, because including the gaps allows for a user to remove the inserted container within the holder, as explained by Grissom (column 4, lines 33-47).
Regarding claim 4, Todd, in view of Grissom, teach all of the claim limitations of claim 3, as shown above. Furthermore, Todd teaches the skirt is capable of being configured to cover the two or more gaps in the side wall of the cup holder when attached to the cup holder (figure 1 and 2 of Todd and figure 3, reference 16/19 and 22/23 of Grissom: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Todd and Grissom is capable of performing the recited function).
Regarding claim 5, Todd teaches all of the claim limitations of claim 1, as shown above.
Todd does not teach the side wall and upward facing flange of the cup holder incorporate three gaps sized to allow a user to hold the beverage cup with two or more fingers while inserting the beverage cup into the cup holder. However, Grissom does teach the side wall and upward facing flange of the cup holder incorporate two gaps (figure 3, reference 16/19 and 22/23) sized to allow a user to hold the beverage cup with two or more fingers while inserting the beverage cup into the cup holder (column 4, lines 33-47). Furthermore, Grissom further states (column 5, lines 22-29) “since numerous modifications and changes will readily occur to those skilled in the art, it is not desired to limit the invention to the exact construction and operation shown and described, and accordingly, all suitable modifications and equivalents may be resorted to, falling within the scope of the invention”. So although Grissom does not explicitly teach three gaps, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Todd to include three gaps, as disclosed by Grissom, because including the gaps allows for a user to remove the inserted container within the holder, as explained by Grissom (column 4, lines 33-47).
Regarding claim 6, Todd, in view of Grissom, teach all of the claim limitations of claim 5, as shown above. Furthermore, Grissom teaches one of the gaps is larger than the other two gaps (figure 3, reference 16/19 and 22/23: Gap 16/19 appears larger than gap 22/23). Furthermore, to modify the size of one of the gaps into the claimed larger size would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Todd, in view of Grissom, teach all of the claim limitations of claim 6, as shown above. Furthermore, Grissom teaches the larger gap is disposed opposite the other two gaps (figure 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7 and 11 of U.S. Patent No. 11,225,369. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘369 (claim 5) teaches all of the claim limitations of claim 1.
Regarding claim 2, USP ‘369 (claim 5) teaches all of the claim limitations of claim 2.
Regarding claim 3, USP ‘369 (claim 1) teaches all of the claim limitations of claim 3.
Regarding claim 4, USP ‘369 (claim 11) teaches all of the claim limitations of claim 4.
Regarding claim 5, USP ‘369 (claim 1) teaches all of the claim limitations of claim 5.
Regarding claim 8, USP ‘369 (claim 6) teaches all of the claim limitations of claim 8.
Regarding claim 9, USP ‘369 (claim 6) teaches all of the claim limitations of claim 9.
Regarding claim 10, USP ‘369 (claim 6) teaches all of the claim limitations of claim 10.
Regarding claim 11, USP ‘369 (claim 7) teaches all of the claim limitations of claim 11.
Regarding claim 17, USP ‘369 (claim 2) teaches all of the claim limitations of claim 17.

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7 and 11 of U.S. Patent No. 11,225,369 in view of Grissom (US 5,022,235). 
Regarding claim 6, USP ‘369 (claim 5) teaches all of the claim limitations of claim 5, as shown above. USP ‘369 does not explicitly teach one of the gaps is larger than the other two gaps. However, Grissom teaches one of the gaps is larger than the other two gaps (figure 3, reference 16/19 and 22/23: Gap 16/19 appears larger than gap 22/23). Furthermore, to modify the size of one of the gaps into the claimed larger size would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, USP ‘369 (claim 5), in view of Grissom, teach all of the claim limitations of claim 6, as shown above. Furthermore, Grissom teaches the larger gap is disposed opposite the other two gaps (figure 3).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacob (US 10,457,471) teaches a holder 102 with a detachable ring 130.
Murakami (US 20020088810) teaches a holder with a ring.
Callinan (US 10,974,889) teaches an insulated holder with a ring.
Rimmer (US 4,798,063) teaches an insulative holder with 3 layers.
Petrillo et al. (US D830,788) teaches a cup holder with a retaining ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735